        Case 4:17-cv-07025-SBA Document 103 Filed 01/09/19 Page 1 of 3



 1   Robert A. Weikert (Bar No. 121146)
     rweikert@nixonpeabody.com
 2   Dawn N. Valentine (Bar No. 206486)
     dvalentine@nixonpeabody.com
 3   NIXON PEABODY LLP
     One Embarcadero Center
 4   San Francisco, California 94111-3600
     Tel: (415) 984-8200
 5   Fax: (415) 984-8300

 6   David L. May (appearance pro hac vice)
     dmay@nixonpeabody.com
 7   Jennette E. Wiser (appearance pro hac vice)
     jwiser@nixonpeabody.com
 8   NIXON PEABODY LLP
     799 9th Street NW
 9   Washington, DC 20001-4501
     Tel: (202) 585-8000
10   Fax: (202) 585-8080

11   Deanna R. Kunze (appearance pro hac vice)
     dkunze@nixonpeabody.com
12   Jason T. Kunze (appearance pro hac vice)
     jkunze@nixonpeabody.com
13   NIXON PEABODY LLP
     70 West Madison Street, 35th Floor
14   Chicago, IL 60602
     Tel: (312) 977-4400
15   Fax: (312) 977-4405

16   Attorneys for Stardock Systems, Inc.

17                              UNITED STATES DISTRICT COURT

18                           NORTHERN DISTRICT OF CALIFORNIA

19                                          OAKLAND DIVISION

20
     STARDOCK SYSTEMS, INC.,                       Case No.: 17-cv-07025-SBA
21
                                  Plaintiff,
22                                                 NOTICE OF CHANGE OF ADDRESS
                vs.
23
     PAUL REICHE III and ROBERT
24   FREDERICK FORD,

25                                Defendants.

26
     AND RELATED COUNTERCLAIM
27

28                                                                       Case No. 17-cv-07025-SBA
                                 NOTICE OF CHANGE OF ADDRESS

     4816-7190-5156.1
           Case 4:17-cv-07025-SBA Document 103 Filed 01/09/19 Page 2 of 3



 1                                NOTICE OF CHANGE OF ADDRESS

 2   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 3              PLEASE TAKE NOTICE THAT NIXON PEABODY LLP, San Francisco Office, has

 4   changed its address as follows:

 5
                                   Current contact information:
 6
                                   Nixon Peabody LLP
 7                                 One Embarcadero Center, 32nd Floor
                                   San Francisco, CA 94111
 8                                 Tel: (415) 984-8200
                                   Fax: (415) 984-8300
 9
10   Our telephone numbers and email addresses remain the same.

11   ///

12   ///

13   ///

14   ///

15   ///

16   ///

17   ///

18   ///

19   ///
20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27

28                                                   2                  Case No. 17-cv-07025-SBA

                                  NOTICE OF CHANGE OF ADDRESS

     4816-7190-5156.1
        Case 4:17-cv-07025-SBA Document 103 Filed 01/09/19 Page 3 of 3



 1
     Dated: January 9, 2019        Respectfully submitted,
 2
                                   NIXON PEABODY LLP
 3

 4                                 By: /s/ Robert A. Weikert

 5                                 Robert A. Weikert (Bar No. 121146)
                                   rweikert@nixonpeabody.com
 6                                 Dawn N. Valentine (Bar No. 206486)
                                   dvalentine@nixonpeabody.com
 7                                 NIXON PEABODY LLP
                                   One Embarcadero Center, 32nd Floor
 8                                 San Francisco, California 94111-3600
                                   Tel: (415) 984-8385
 9                                 Fax: (866) 294-8842
10                                 David L. May (appearance pro hac vice)
                                   dmay@nixonpeabody.com
11                                 Jennette E. Wiser (appearance pro hac vice)
                                   jwiser@nixonpeabody.com
12                                 NIXON PEABODY LLP
                                   799 9th Street NW
13                                 Washington, DC 20001-4501
                                   Tel: (202) 585-8220
14                                 Fax: (202) 585-8080

15                                 Deanna R. Kunze (appearance pro hac vice)
                                   dkunze@nixonpeabody.com
16                                 Jason T. Kunze (appearance pro hac vice)
                                   jkunze@nixonpeabody.com
17                                 NIXON PEABODY LLP
                                   70 West Madison Street, 35th Floor
18                                 Chicago, IL 60602
                                   Tel: (312) 977-4400
19                                 Fax: (312) 977-4405
20                                 Attorneys for Stardock Systems, Inc.
21

22

23

24

25

26

27

28                                            3                           Case No. 17-cv-07025-SBA

                              NOTICE OF CHANGE OF ADDRESS

     4816-7190-5156.1
